Citation Nr: 0430058	
Decision Date: 11/10/04    Archive Date: 11/24/04

DOCKET NO.  96-09 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a separate compensable rating for 
degenerative joint disease of the left knee from March 9, 
1994.

2.  Entitlement to a separate compensable rating for 
degenerative joint disease of the right knee from March 9, 
1994.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1975 to 
August 1978, and from January 1988 to February 1993.

This case comes to the Board of Veterans' Appeals (Board) 
partly from an August 1993 RO decision which, in pertinent 
part, granted service connection and a 10 percent rating for 
a left knee disability, effective February 3, 1993, and 
denied an increase in a noncompensable rating for a service-
connected right knee disability.   

This case also comes to the Board from a March 1995 rating 
decision which, in pertinent part, granted a 30 percent 
rating for the service-connected left knee disability, and 
granted a 10 percent rating for the service-connected right 
knee disability.  Both ratings were effective October 21, 
1994.  In part, the veteran appealed for yet higher ratings.  

In a Memorandum Decision of the Court, dated July 7, 2004, 
the Court concluded that, "the Board's decision is REVERSED 
with respect to the Board's denial of ratings under 
Diagnostic Code 5003 and the matter is REMANDED for further 
adjudication consistent with this decision."  The Court's 
decision did not disturb the Board's holding regarding the 
issue of entitlement to an earlier effective date prior to 
September 7, 1999 for a 30 percent rating for the right knee 
disorder, or the issues of the disability ratings assigned 
for each knee under Diagnostic Code 5262.  Rather, the Court 
limited its' ruling to whether the veteran was entitled to 
separate compensable ratings for degenerative joint disease 
of the left knee, and a separate compensable rating for 
degenerative joint disease of the right knee under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  

In compliance with the Court's ruling, the Board will address 
only the issues of entitlement to a separate compensable 
rating for each the left and right knee pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran's degenerative joint disease of the left knee 
is noted on X-ray examinations and produces objective 
evidence of painful motion, without occasional incapacitating 
exacerbations.

3.  The veteran's degenerative joint disease of the right 
knee is noted on X-ray examinations and produces objective 
evidence of painful motion without occasional incapacitating 
exacerbations.


CONCLUSION OF LAW

1.  The criteria for a separate 10 percent disability rating 
for degenerative joint disease of the left knee are met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.59, 4.71a, 
Diagnostic Code 5003 (2004); VAOPGCPREC 23-97; VAOPGCPREC 9-
98.

2.  The criteria for a separate 10 percent disability rating 
for degenerative joint disease of the right knee are met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.59, 4.71a, 
Diagnostic Code 5003 (2004); VAOPGCPREC 23-97; VAOPGCPREC 9-
98.




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded VA's duty to notify the 
claimant and his representative, if any, concerning certain 
aspects of claim development.  VA promulgated regulations 
that implement these statutory changes.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2004).

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  This mandates that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that where the notice was 
not mandated at the time of the initial AOJ decision, as is 
the situation in the veteran's case, the AOJ did not err in 
not providing such notice specifically complying with section 
5103(a)/§ 3.159 because an initial AOJ adjudication had 
already occurred.  For the reasons enumerated below, there is 
no indication that there is any prejudice to the veteran by 
the order of the events in this case.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  Any error in the sequence of events 
is not shown to have any effect on the case, or to cause 
injury to the veteran.  As such, the Board concludes that any 
such error is harmless, and does not prohibit consideration 
of this matter on the merits.  See ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

Records identified by the veteran have been obtained, and the 
veteran has undergone several VA examinations.  He and his 
representative have been notified of evidence required to 
substantiate the claims.  Such notice is found in multiple 
requests for evidence, the rating decision, the statement of 
the case, letters to the veteran, and several supplemental 
statements of the case.  The veteran has submitted voluminous 
medical records and written arguments.  The Board concludes 
that the notice provisions of the VCAA and companion 
regulation have been satisfied in this case to the extent 
possible.  Id. In September 2004, the veteran was contacted 
by VA regarding another opportunity to provide evidence.  In 
a September 2004 response, the veteran indicated that he had 
no additional evidence to submit and requested readjudication 
of his claim.  Based on the entire record, the Board finds 
that all relevant evidence has been developed to the extent 
possible, and the duty to assist provisions of the VCAA and 
implementing regulation have been satisfied to the letter of 
the law.

Factual Background

The veteran's first period of active duty was from September 
1975 to August 1978.   Service connection was established for 
a right knee disability in a September 1979 decision.  A 
noncompensable evaluation was assigned.

In an August 1993 rating decision, the RO established service 
connection for a left knee disability, rated 10 percent 
disabling, effective February 3, 1993, the day after the 
veteran's separation from his second period of active duty 
service.

On October 21, 1994, the RO received the veteran's claims for 
increased ratings for his service-connected bilateral knee 
disabilities.

VA outpatient treatment records dated from October 1994 to 
November 1994 reflect treatment for complaints of bilateral 
knee pain.  An October 1994 X-ray study of the knees shows 
postoperative changes and degenerative joint disease.  In an 
October 1994 treatment note, the veteran complained of pain 
in both knees.  The examiner indicated that an X-ray study 
showed advanced degenerative joint disease, and diagnosed 
degenerative joint disease of both knees.  A November 1994 
treatment note from the orthopedic clinic shows that the 
veteran complained of severe bilateral knee pain, and 
increased weather-change pain.  On examination, there was no 
effusion, no swelling, and no inflammation.    There was full 
range of motion.  There was tenderness medially and laterally 
in both knees, and there was crepitation about the patellae.  
The diagnosis was degenerative joint disease of the knees 
about the patellar femoral and lateral femoral tibial joints.  
The examiner opined that he was unable to explain the extent 
of the veteran's symptoms.  A few days later, the veteran was 
seen in the physical therapy clinic and given home quadriceps 
strengthening exercises.

During a January 1995 VA orthopedic examination, the veteran 
complained of bilateral knee pain, left worse than right.  He 
also complained of locking, swelling, and giving way, 
primarily in his left knee.  On examination of the left knee, 
range of motion was from 15 to 100 degrees.  There was some 
pain with compression of the patella but no crepitus in the 
patellofemoral joint.  Regarding the right knee, the examiner 
described "full range of motion" from 0 to 120 degrees.  
There was pain in the medial and lateral joint line, as well 
as in the patellofemoral joint, and pain with compression of 
the patella.  The examiner indicated that an X- ray study 
showed medial compartment degenerative changes which were 
moderate in severity.  The diagnostic impressions were status 
post high tibial osteotomy, medial compartment degenerative 
changes bilaterally (moderate), and bilateral patellofemoral 
chondromalacia.  A report of a December 1994 X-ray study of 
the knees shows operative changes of the right and left 
knees, with no interval change since an October 1994 X-ray 
study.

In a March 1995 rating decision, the RO granted a 30 percent 
rating for the service-connected left knee disability, and 
granted a 10 percent rating for the service-connected right 
knee disability.  Both ratings were effective October 21, 
1994.

By several letters to various government officials, the 
veteran essentially asserted that ethical and legal 
violations were committed in his case.  He reiterated these 
assertions in a VA Form 9 (substantive appeal) received in 
February 1996.  He contended that his recent VA examination 
was inadequate and requested a 100 percent rating.

By a statement dated in March 1998, the veteran's 
representative asserted that a separate compensable rating 
should be assigned for each knee disability due to arthritis 
pursuant to VAOPGCPREC 23-97.  The veteran's representative 
reiterated this assertion in subsequent statements.

During a June 1998 Board hearing, the veteran reiterated many 
of his assertions.   His left knee was unstable and he wore a 
brace on that knee.  He could only walk half of a block 
before experiencing knee pain, and that he could not stand 
for very long due to knee pain.  He had to look down at his 
legs in order to walk.  He complained of right knee pain, 
especially when exposed to cold, and said his right knee hurt 
more than his left knee.  He had stiffness and limited motion 
of the right knee.  He experienced dislocation of his left 
knee, but not his right, and that he was able to manipulate 
his left knee back into place when it dislocated.  He self-
treated his knee disabilities with ice, heat, and leg 
exercises, and took ibuprofen for pain.   He stated that Dr. 
S. told him he had "lower extremity total destruction."   
The veteran described his daily activities, indicating that 
he once he got up in the morning, he laid on the floor to do 
floor exercises (ab crunches).  The then showered, and 
depending on the level of knee pain, he would do other things 
or stay off his feet.  The veteran stated that he was not 
receiving private treatment for his knee disabilities.

In December 1998, the Board remanded the case to the RO 
partly for a VA examination, to obtain the veteran's records 
from the Social Security Administration (SSA), to obtain the 
veteran's vocational rehabilitation folder.

By a letter to the veteran dated in January 1999, the RO 
asked him to identify any health care providers who treated 
him for knee disabilities.  The veteran did not provide a 
list of health care providers in response.

In March and June 1999, the RO received VA outpatient 
treatment records dated from 1995 to 1999.  These records 
reflect treatment for a variety of conditions including the 
knees.  Records show that he was prescribed knee braces for 
both knees in early 1995.  A February 1999 orthopedic clinic 
note shows that the veteran complained of left knee pain.  
The examiner noted that a February 1999 X-ray study of the 
knees showed three-compartment degenerative joint disease 
bilaterally, with evidence of well-healed high tibial 
osteotomies bilaterally.  The examiner opined that the 
veteran's condition was degenerative and would continue to 
worsen.   He said that since the veteran was young, non-
surgical treatment was preferable, and gave the veteran 
intra-articular injections.  He opined that the veteran would 
need total knee replacements in the future.  The veteran also 
received cortisone injections in April 1999.

In August 1999, the RO received a copy of the veteran's SSA 
records, which reflect that the veteran was denied SSA 
disability benefits in January 1995.  His primary diagnosis 
was osteoarthrosis and allied disorders, and the secondary 
diagnosis was disorders of the muscle, ligament, and fascia.  
The SSA records included duplicate copies of medical records 
which were already on file.

An August 1999 VA outpatient treatment record shows that the 
veteran reported that he did not receive significant relief 
from steroid injections.  On examination of the knees, range 
of motion was within normal limits on both knees.  Bilateral 
knee pain complaints were recorded in May 1999. 

At a VA orthopedic examination performed on September 27, 
1999, the veteran complained of unstable knees with terrible 
pain in both knees when standing.  He wore bilateral knee 
braces, and reported that he was receiving intermittent 
steroid injections.  On examination, there was marked 
tenderness over the anterior portion of both knees and some 
bilateral cartilaginous tenderness.  Flexion of both knees 
was performed from the neutral position to 60 degrees.  The 
examiner noted that the veteran was wearing knee braces and 
ambulated with difficulty.  The diagnosis was chondromalacia 
bilaterally of the tibial osteotomy with persistent residual 
pain difficulty in both knees.  A September 1999 X-ray study 
of the knees reflected degenerative changes.  The diagnosis 
was post-osteotomy changes of both knees, with a stable 
appearance since a February 1999 X-ray study.

Subsequent VA medical records reflect ongoing treatment for 
knee disabilities. Treatment notes dated in November 1999 
show that the veteran had an inflammatory response to Synvisc 
knee injections.  A May 2000 treatment note shows that the 
veteran reported that his knees were pretty much pain-free 
since his injections the previous Fall.  He used a cane 
occasionally for ambulating, and used neoprene braces in the 
cold weather and cotton braces in the warm weather.  On 
examination, there was no effusion, there was mild crepitus 
with flexion and extension of both knees, and there was good 
range of motion with full extension to flexion of more than 
100 degrees.  There was no pain on motion.  There was slight 
pain to varus and valgus stressing on the left knee.  The 
diagnostic impression was improved knee pain since a series 
of Synvisc injections.

A January 2001 VA treatment note shows that the veteran was 
last treated in May 2000.  The veteran reported that his pain 
had worsened significantly, right greater than left, and that 
his knees gave way.  The veteran was wearing bilateral cotton 
knee braces with metal stabilizers.  On examination, both 
knees had good range of motion with full extension and 
flexion to about 100 degrees.  The diagnosis was bilateral 
degenerative joint disease of the knees.  The examiner opined 
that the veteran had a chronic debilitating condition which 
seemed to be progressing in terms of pain and disability, and 
that in the future, the veteran would likely need a total 
knee arthroplasty in each knee.

By a statement dated in July 2000, the veteran said he had no 
additional evidence to submit.  During an August 2001 VA 
orthopedic examination, the veteran complained of pain in 
both knees, right worse than left.  The pain flared up with 
walking more than ten minutes or standing in one place for 
more than five minutes.  If he suddenly twisted to either 
side, particularly to the right, he experienced severe pain 
in his right knee, and the right knee "comes out of joint" 
but he was able to manipulate it back into place.  He 
reported swelling of the knees after prolonged standing or 
walking which caused limitation of motion.  He was working 20 
hours per week as a shoe salesman, and that he was limited in 
his working time because of his knees.  On examination, range 
of motion was as follows: The left knee flexed to 100 
degrees, and extended to neutral position.  The right knee 
flexed to 105 degrees, and extended to neutral position.  Any 
twisting motion, particularly of the right knee, produced 
fairly severe complaints of pain.  The examiner noted that an 
October 2000 X-ray study of the knees showed degenerative 
changes, with no significant interval change since a 
September 1999 X-ray study.  The diagnosis was degenerative 
joint disease of both knees.

The examiner noted that he had reviewed the report of a 
November 1999 VA examination, and concluded that based on X- 
ray and clinical findings, there was no significant change in 
the veteran's knee condition in the past two years.  He also 
stated that the veteran had significant, although apparently 
fairly stable, degenerative arthritis of both knees which was 
functionally quite incapacitating and apparently prevented 
the veteran from obtaining any gainful employment beyond that 
mentioned above.

Laws and Regulations

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155 (West 2002); 38 
C.F.R. Part 4 (2004).

Normal range of motion of the knee is from 0 degrees of 
extension to 140 degrees of flexion.  

 
38 C.F.R. § 4.71, Plate II (2004).

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  Flexion elicits such 
manifestations.  The joints involved should be tested for 
pain on both active and passive motion, in weight-bearing and 
nonweight-bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 4.59 (2004)

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.). When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 pct is for application for each such major joint 
or group of minor joints affected by limitation of motion, to 
be combined, not added under diagnostic code 5003. Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion. In the absence of limitation of motion, rate as 
below:
With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations
20
With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct 
ratings based on X-ray findings, 
above, will not be combined with 
ratings based on limitation of 
motion.
Note (2): The 20 pct and 10 pct 
ratings based on X-ray findings, 
above, will not be utilized in 
rating conditions listed under 
diagnostic code 5013 to 5024, 
inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2004)

Limitation of flexion of either leg to 60 degrees is rated 0 
percent.  Flexion limited to 45 degrees warrants a 10 percent 
evaluation, flexion limited to 30 degrees warrants a 20 
percent rating, and flexion limited to 15 degrees warrants a 
30 percent rating.  38 C.F.R. § 4.71a, Code 5260 (2004).

Limitation of extension of either leg to 5 degrees is rated 0 
percent.  Extension limited to 10 degrees warrants a 10 
percent evaluation, extension limited to 15 degrees warrants 
a 20 percent rating, extension limited to 20 degrees warrants 
a 30 percent rating, extension limited to 30 degrees warrants 
a 40 percent rating, and extension limited to 45 degrees 
warrants a 50 percent rating.  38 C.F.R. § 4.71a, Code 5261 
(2004).

The Board notes that the veteran's knee disabilities include 
degenerative arthritis.  In precedent opinions, the VA 
General Counsel has held that separate ratings may be 
assigned for arthritis with limitation of motion of a knee 
(Codes 5003-5010) and for instability of a knee (Code 5257).  
VAOPGCPREC 9-98 and 23-97.


Analysis

Pursuant to the July 7, 2004 Court Memorandum decision, the 
Board must consider whether a separate rating is warranted 
for degenerative joint disease in the left knee and 
degenerative joint disease in the right knee under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2004).  

A review of the records confirms that since at least 1994, X-
ray studies have confirmed the presence of degenerative 
changes in both of the veteran's knees.  Moreover, the 
veteran has consistently complained of pain in both knees.  
He also has limitation of motion in both knees, albeit to a 
less than noncompensable degree (see 38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261).  

In applying the requirements of Diagnostic Code 5003, a 10 
percent rating can be awarded for each knee, as the veteran 
has complained of painful motion.  A 20 percent rating for 
each knee cannot be assigned as there is no evidence of 
occasional incapacitating exacerbations.  In this regard, we 
note that the Court has held, "We do not consider the fact 
that the appellant walks with a cane because of knee 
complaints to be equivalent to incapacitation."  Holland v. 
Brown, 6 Vet.App 443 (1994).  Furthermore, the Board noted 
that in evaluating intervertebral disc syndrome under 
38 C.F.R. § 4.71a, it has been stated, "For purposes of 
evaluations under diagnostic code 5243, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a 
physician"(emphasis added).  We recognize that VA has 
applied this definition of incapacitating episode only to 
back pathology; however, the Court apparently agrees that 
such an episode must be more severe than that requiring the 
use of a cane, and must somehow affect physical pursuits 
requiring some type of inactivity prescribed by a physician 
and treatment by a physician.  In this case, the veteran has 
not required such intervention by a physician, nor has he 
described any events compatible with occasional 
incapacitating exacerbations. 

In conclusion, the Board finds that the evidence supports a 
separate 10 percent disability rating for degenerative joint 
disease of the left knee and a separate 10 percent disability 
rating for degenerative joint disease of the right knee.

Consequently, the Board also finds that the veteran's 
disability is not so unusual or exceptional as to render 
impractical the application of the regular schedular 
standards at any time during the pendency of the evaluation 
period.  38 C.F.R. § 3.321(b)(1).  In this regard, the Board 
notes that the veteran's knee pathology has not necessitated 
frequent periods of hospitalization and there is no objective 
evidence that it has resulted in marked interference with his 
employment.



ORDER

A separate evaluation of 10 percent for degenerative joint 
disease of the left knee is granted, subject to the 
regulations governing the payment of monetary awards.

A separate evaluation of 10 percent for degenerative joint 
disease of the right knee is granted, subject to the 
regulations governing the payment of monetary awards.



	                        
____________________________________________
	RENÉE M. PELLETIER 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



